The opinion of the court was delivered by
Gseene, J. :
On the night of March 9, 1898, a robbery was committed at the city of Oswego. The citizens, among whom was the plaintiff in error, started in search for the robbers. W. A. Disch, who was then under-sheriff to A. F. Edwards, joined the posse. In the darkness he met Byrum and two other parties, and each, apprehensive that the other was the robber, fired shots. Byrum received a wound through his lungs from which he suffered greatly.
On March 8, 1900, Byrum brought this action against A. F. Edwards, as sheriff, and his bondsmen, to recover damages for the injuries sustained because of the negligent shooting of him by his under-sheriff. The cause of action, if any ever existed, was barred within one year after the injury. Subdivision 4 of section 4446, General Statutes of 1901, reads:
“Within one year: An action for libel, slander, assault, battery, malicious prosecution, or false imprisonment ; an action upon a statute for penalty or forfeiture, except whére the statute imposing it prescribes a different limitation.”
See Laurent v. Bernier, 1 Kan. 428.
There are no allegations in the petition tolling the statute.
The judgment of the court below is affirmed.
All the Justices concurring.